Exhibit 16.1 SECRETARY'S CERTIFICATE OF CALIFORNIA INVESTMENT TRUST The undersigned, Stephen C. Rogers, Secretary of California Investment Trust (the“Trust”), hereby certifies that the following resolution was duly adopted by the Board of Trustees of the Trust on March5, 2010, substantially and materially as follows and that said resolution has not been amended or rescinded: RESOLVED, that the Board hereby authorizes Mr. Steve Rogers, to sign in their place and stead, by power of attorney, the Registration Statement on Form N-14 relating to the proposed reorganization of the Acquired Funds, into the Acquiring Fund, as follows: Acquired Funds Acquired Fund Classes Acquiring Funds Acquiring Fund Classes SM&R Growth Fund Class A Shares Equity Income Fund Class A Shares Class B Shares Class B Shares Class T Shares Direct Shares SM&R Equity Income Fund Class A Shares Equity Income Fund Class A Shares Class B Shares Class B Shares Class T Shares Direct Shares SM&R Balanced Fund Class A Shares Equity Income Fund Class A Shares Class B Shares Class B Shares Class T Shares Direct Shares SM&R Government Bond Fund Class A Shares U.S. Government Securities Fund Class A Shares Class B Shares Class B Shares Class T Shares Direct Shares SM&R Money Market Fund Undesignated class of shares The United States Treasury Trust Direct Shares IN WITNESS WHEREOF, the undersigned Secretary has executed this certificate as of the 22nd day of March, 2010. By: /s/ Stephen C. Rogers Stephen C. Rogers, Secretary CaliforniaInvestment Trust
